Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-13-00010-CV

                           IN THE INTEREST OF N.L., L.S., and J.A.T.

                     From the 225th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2012-PA-01411
                             Honorable Richard Garcia, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: March 20, 2013

DISMISSED FOR LACK OF JURISDICTION

           This is an attempted appeal from an interlocutory Permanency Hearing Order signed

December 11, 2012, after a permanency hearing in a suit by the Department of Family and

Protective Services seeking termination of the parental rights of appellant to his child. No final

judgment of termination has been entered. The permanency order states that trial is scheduled

for May 16, 2013.

           The Texas Family Code permits a party to appeal “a final order” in a suit affecting the

parent-child relationship. TEX. FAM. CODE ANN. § 109.002(b) (West Supp. 2012). The Family

Code expressly precludes an interlocutory appeal from a trial court’s temporary orders. See TEX.

FAM. CODE ANN. § 105.001(e) (West 2008). Accordingly, because it appeared this court lacks

jurisdiction over this appeal, on January 16, 2013, this court ordered appellant to show cause in
                                                                            04-13-00010-CV


writing why this appeal should not be dismissed. No response has been filed. Therefore, we

dismiss this appeal for lack of jurisdiction.



                                                      PER CURIAM




                                                -2-